Citation Nr: 1225204	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the lumbar spine.

2.  Entitlement to service connection for obstructive sleep apnea. 

3.  Entitlement to service connection for a left ear hearing loss disability.

4.  Entitlement to service connection for hepatitis. 

5.  Entitlement to service connection for degenerative changes of the right knee.  

6.  Evaluation of hemorrhoids, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1984.  

This case initially comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 decision rendered by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction rests with the Atlanta, Georgia RO.  

In March 2012, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for degenerative changes in the lumbar spine, entitlement to service connection for obstructive sleep apnea, entitlement to service connection to degenerative changes of the right knee and evaluation of hemorrhoids rated as noncompensable are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left ear hearing loss disability is not shown by the record.  

2.  During his March 2012 hearing, the Veteran indicated that he wished to withdraw his appeal for service connection for hepatitis.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for withdrawal of the appeal for service connection for hepatitis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in July 2006.  Moreover, the Board notes that the Veteran was afforded a hearing before the undersigned Veterans Law Judge in March 2012.  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded an adequate VA examination as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as an organic disease of the nervous system, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

ANALYSIS

Left Ear Hearing Loss

The Veteran has appealed the denial of service connection for a left ear hearing loss disability which he believes developed as a consequence of service.  After careful review of the record, the Board finds that the preponderance of the evidence is against the claim.  

In this regard, the Board notes that for veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2011).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service treatment records reveal findings of left ear hearing loss in September 1980.  On the audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
40
55
75
75

Mild high frequency hearing loss left ear was diagnosed.  

On the December 1982 audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
5
10
10

On the August 1983 audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
5
5
5

In the December 2006 VA examination, the Veteran complained of a progressive hearing loss of gradual onset in the left ear, reportedly first noticed in 1978.  Per the Veteran, he had unprotected exposure to small arms, missiles, tanks and anti tank fire two to three times a month during training and annual exposure on the range with earplugs.  He denied civilian occupational or recreational noise exposure.  
Audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
10
10
20

Speech audiometry revealed speech recognition ability of 90 percent in left ear.

The examiner related that the pure tone audiometric results obtained are considered to be reliable for rating purposes.  The speech recognition scores for the left ear were not considered to be reliable for rating purposes because they did not vary systematically with presentation level, were not consistent within presentation levels and were characterized by rhyming or highly improbable responses.  Therefore, the examiner recommended that rating decisions be based upon pure tone thresholds only.  Per the examiner, the pure tone audiometric results showed the presence of hearing sensitivity within normal limits throughout the audiometric frequency range, bilaterally.  He stated that sensitivity for speech was within normal limits bilaterally and that the speech recognition score was good for the left ear but that the left ear score was not considered reliable for rating purposes for the reasons cited above.  Hearing sensitivity within normal limits from 500 Hz to 4000 Hz bilaterally was diagnosed.  

Based on the evidence summarized above, the Board finds against the claim.  In this regard, while the record shows that the Veteran had some left ear hearing loss in September 1980, examinations conducted thereafter in December 1982 and August 1983 revealed normal findings for the left ear.  Also, the December 2006 examination is devoid of a showing of auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 40 decibels or greater and/or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz 26 decibels or greater.  While speech recognition score using the Maryland CNC Test was shown to be less than 94 percent during that examination, the examination results have been deemed unreliable for rating purposes and it was recommended that rating decisions be based upon pure tone thresholds only.  The VA examiner found the speech recognition score unreliable because they did not vary systematically with presentation level, were not consistent within presentation levels and were characterized by rhyming or highly improbable responses.  While not expressly stated, the examiner's reasoning is indicative of some malingering.  

The Board has deferred to the recommendation of the VA examiner and finds that the Maryland CNC score for the left ear is not a true representation of the Veteran's hearing abilities, especially when comparing his pure tone thresholds testing results to his speech recognition results for the left ear.  The VA examiner has greater skill and expertise in this area, and he has found that sensitivity for speech was within normal limits bilaterally.  His medical findings are afforded great probative value and leads the Board to conclude that the more competent and probative evidence is against a finding that the Veteran has left ear hearing loss disability.  

As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of a current left ear hearing loss disability.  

We acknowledge the Veteran's assertions of noise exposure during service and his belief that he has hearing loss that is related to service.  We do not dispute the Veteran's report of decreased auditory acuity.  See Hensley.  Implicit in the claim is the Veteran's belief that he has a left ear hearing disability.  However, he has not established his competence to establish the existence of a hearing loss disability and he has not provided adequate lay evidence that would suggest the existence of a current left ear hearing loss disability.  The existence of a hearing loss disability is determined by very specific testing.  Here, his own assertions, without more, are not competent to establish disability.  Regardless, far more probative and credible is the medical evidence disclosing hearing acuity that does not reach the level of disability.  

In reaching this determination, the Board is aware of the 1980 results.  However, based upon the subsequent in-service findings, chronicity may be legitimately questioned.  See, 38 C.F.R. § 3.303.  Even if we accept that the appellant is competent to report that he cannot hear at all, the VA examination is far more probative of the existence of an impairment (disability).  In sum, the most probative evidence establishes that the appellant does not have a  left ear hearing loss disability.  Since, he does not have a disability, any argument regarding continuity fails.

In sum, the more probative evidence establishes that the Veteran does not have a left ear hearing loss disability as defined by VA regulation.  The preponderance of the evidence is against the claim for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2011).

Hepatitis 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

In March 2012, the Veteran expressed that he wished to withdraw the appeal for service connection for hepatitis.  The Board finds that his statement at the hearing qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claim for service connection for hepatitis.


ORDER

Service connection for a left ear hearing loss disability is denied.  

The claim for entitlement to service connection for hepatitis is dismissed.


REMAND

The Veteran has appealed the denial of service connection for degenerative changes in the lumbar spine, obstructive sleep apnea and degenerative changes of the right knee.  Service treatment records show that in October 1978 the Veteran's right knee was treated after a fall during a football game.  He was treated in service for back complaints in September 1983, March 1984 and August 1984.  

Per the Veteran, he has had back problems since he injured his back in service.  He relates that his right knee has not improved since his in service right knee injury and that he used his right knee to support the left until he had to stop.  The Veteran also maintains that while in service he snored loudly and that no one wanted to share a tent with him.  He related that he was told that he would stop breathing and that his friends would shake him.  The Veteran expressed that his loud snoring started in 1982 or 1983 but that he did not seek treatment at that time because he thought it was congestion.  

In relation to his claims, the Veteran was afforded a VA examination in December 2006.  While he was examined, his c-file was not available for review and etiology opinions were not obtained.  In light of the service treatment records and the Veteran's competent lay statements, the Board finds that a remand is warranted so that an opinion can be obtained that addresses whether the Veteran's disabilities are related to the in service manifestations.  

The Veteran has also appealed the denial of a compensable rating for hemorrhoids.  
He was afforded a VA examination in December 2006.  Since that examination, he has related that his disability causes swelling and pain, and at times he stains his underclothes.  His symptoms were reportedly recurring.  Per the Veteran, his hemorrhoids have worsened since his last VA examination.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  Here, the Veteran has reported a worsening of his hemorrhoids since his last examination, as such we find that another examination is needed.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed  obstructive sleep apnea.  The claims folder should be made available to the examiner for review.  The examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability is attributable to service.  If there is no relationship between the current disability and service, that fact must be noted in the report.  A discussion of the rationale for all opinions expressed should be included in the examination report. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed back disability.  The claims folder should be made available to the examiner for review.  The examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability is attributable to service to include the in service back complaints.  If there is no relationship between the current disability and service, that fact must be noted in the report.  A discussion of the rationale for all opinions expressed should be included in the examination report. 

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right knee disability.  The claims folder should be made available to the examiner for review.  The examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability is attributable to service to include the in service right knee injury.  If there is no relationship between the current disability and service, that fact must be noted in the report.  

An opinion should also be obtained that addresses whether the Veteran's right knee disability was caused and/or aggravated by the service-connected left knee disability.  If there is no relationship between the current disability and the service connected left knee disability, that fact must be noted in the report.  A discussion of the rationale for all opinions expressed should be included in the examination report. 

4. Schedule the Veteran for a VA examination to determine the nature and severity of his hemorrhoids. All appropriate diagnostic codes should be addressed. The claims folder should be made available to the examiner for review.  A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

5. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


